ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/24/22 wherein claims 14, 19-21, 28, 34, 38, 44 were amended and claims 2, 3, 13, 17, 18, and 26 were canceled.
	Note(s):  Claims 1, 4-12, 14-16, 19-25, and 27-84 are pending.

RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 1/24/21 to the rejection of 14-28, 34, 38, and 44 made by the Examiner under 35 USC 112, first and second paragraphs, have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Thus, all outstanding rejections are WITHDRAWN.

ALLOWABLE CLAIMS
Claims 1, 4-12, 14-16, 19-25, and 27-44 are allowable over the prior art of record.  The full scope of Applicant’s elected Group I wherein G is triazole was searched.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a library (and uses thereof) comprising a plurality of cyclic peptides wherein each cyclic peptide has the formulae as set forth in independent claims 1, 29, 35, and 39 wherein G is triazole.

WITHDRAWN CLAIMS
Claims 45-84 withdrawn from consideration as being directed to a non-elected invention.


COMMENTS/NOTES
For clarity of claims 2, 29, 35, 39, line 2, Applicant is respectfully requested to replace ‘the following’ with ‘a’.  

Applicant is respectfully requested to cancel claims directed to the non-elected invention.

It should be noted that prior to the mailing of this office action, the Examiner attempted to contact Applicant several times to resolve the pending issues in the application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 2, 2022